Case 7:19-cr-01095 Document1 Filed on 05/30/19 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT
for the . MAY 3 0 2019

Southern District of Texas

_t,

Gotta States DISMICT Count
Southern Distr) 7
Pest OF Texas

Devic J. : Bradley, Clerk

 

 

 

United States of America )
v. )
Angel Figueroa ) Case No. Ade 19- [2. if of MA
YoB: aan )
Cihzenship: Yonguras
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 30, 2019 in the county of Starr in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC 841 Knowingly and Intentionally Possess with Intent to Distribute a Controlled

Substance, that is Approximately 1.10 Kilograms of Heroin, a-Schedule !
Controlled Substance Under the Controlled Substances Act

This criminal complaint is based on these facts:

See Attachment A

aA Continued on the attached sheet.

TR ee aN
Complainant yer
if Raul Campds, TFO DEA
Ap Fi rT by Colour Cruer CG Printed name and title
Sworn to before me and signed in my presence. AUSA - ne oo :
. _ O
Date: 05/30/2019 Se HY f ee fg Xe ? ta OS
Judge's signature Lo

City and state: McAllen, Texas Magistrate Judge Peter Ormsby

‘Printed.name and title

 

 
Case 7:19-cr-01095 Document1 Filed on 05/30/19 in TXSD Page 2 of 2°-" >

ATTACHMENT A

On or about May 30, 2019, at approximately 1:13 A.M., U.S. Border Patrol (USBP) agents
conducting line watch duties near La Grulla, Texas, were notified that two (2) Hispanic males,
later identified as Angel FIGUEROA-Mungia and Henry MORAZAN-Suaso, were captured on
surveillance cameras attempting to travel north away from the Rio Grande River. USBP agents
established surveillance in that area of Artecitas Wildlife refuge east, and observed FIGUEROA-
Mungia and MORAZAN-Suaso traveling through the brush in an attempt to conceal themselves
from natural walking paths. USBP agents approached and attempted to make contact with
FIGUEROA-Mungia and MORAZAN-Suaso. At that time, FIGUEROA-Mungia was
apprehended and MORAZAN-Suaso attempted to flee from USBP agents. USBP agents requested
a USBP K9, and subsequently located and apprehended MORAZAN-Suaso approximately two
hundred (200) yards away from where he initially made contact with USBP agents. During a post-
arrest search of FFGUEROA-Mungia, USBP agents discovered a body wrap around FIGUEROA-
Mungia’s torso that contained three (3) bundles of a powdery substance wrapped in brown tape,
weighing approximately 1.10 kilograms. A field test of the powdery substance tested positive for

heroin.

USBP agents transported FIGUEROA-Mungia, MORAZAN-Suaso, and the suspected
heroing to the USBP Rio Grande City station, and contacted DEA agents to conduct an interview.
DEA agents responded to the USBP station, and conducted a post-arrest interview of FFGUEROA-
Mungia. After being advised of his Miranda rights, which he agreed to waive, FIGUEROA-
Mungia stated to agents that because he could not pay the fee to cross illegally from Mexico to the
United States, he agreed to transport narcotics for an unidentified individual. FIGUEROA-Mungia
stated he was aware that he would be transporting narcotics into the United States, but did not
know specifically which type of narcotic he would be transporting. Following the interview,

FIGUEROA-Mungia was taken into custody by DEA agents for prosecution.
